Citation Nr: 1728103	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-26 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for asbestosis prior to September 24, 2012.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which continued a noncompensable rating for the Veteran's asbestosis. 

During the pendency of this appeal, a May 2014 rating decision increased the Veteran's noncompensable asbestosis rating to 100 percent, effective September 24, 2012.  Thus, the issue on appeal has been recharacterized as listed on the title page.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 17, 2011, the Veteran's asbestosis was manifested by Forced Vital Capacity (FVC) post-bronchodilator of 86 percent predicted.

2.  From October 17, 2011 to September 24, 2012, the Veteran's asbestosis was manifested by Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) by the Single Breath Method (DLCO (SB)) of 51 percent predicted.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for asbestosis are not met prior to October 17, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 4.96, 4.97, Diagnostic Code (DC) 6833 (2016).

2.  The criteria for a 60 percent rating, and no higher, for asbestosis are met from October 17, 2011 to September 24, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, DC 6833 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to a compensable rating prior to September 24, 2012.  Specifically, he seeks a 100 percent rating from the date he was diagnosed with asbestosis, July 16, 2007.  See June 2014 VA Form 9.  He has testified his asbestosis has been manifested by shortness of breath and fatigue.  See Board Hearing Transcript at 12.  Additionally, he notes that he uses two types of inhalers and nasal sprays to treat his symptoms.  Id. at 7, 8.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's asbestosis is evaluated under the provisions of 38 C.F.R. § 4.97, DC 6833, which specifically contemplates asbestosis.  As such, no other DC may be employed to rate the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).  Under DC 6833, a 10 percent evaluation is assigned where Forced Vital Capacity (FVC) is 75 to 80 percent predicted, or; DLCO (SB) is 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FVC between 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; where the condition requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96(d)(4).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  If so, the pre-bronchodilator results are used.  38 C.F.R. § 4.96(d)(5).

The record shows that the Veteran filed an original claim for service connection for benefits in January 2007, in which he indicated asbestos exposure but no disability.  An April 2008 rating decision granted service connection for asbestosis, effective January 18, 2007, and assigned an initial noncompensable (zero percent) rating.  The Veteran indicated disagreement with this rating in a June 2008 statement, and a Statement of the Case was issued in January 2009.  However, he did not perfect an appeal the April 2008 rating decision, nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within the remainder of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2008 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.
On May 2, 2011, the Veteran filed a claim for an increased rating, expressing that his asbestosis had worsened.  In a rating decision dated May 2014, the RO granted a 100 percent rating, effective September 24, 2012, the first day outpatient oxygen therapy was prescribed.  Therefore, the appeal period before the Board begins on May 2, 2010, one year prior to the date VA received the claim for an increased rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In other words, assignment of an increased rating prior to May 2, 2010 is not possible given the above-cited procedural history.

The evidence dated prior to October 17, 2011 does not allow for assignment of a compensable rating for the Veteran's asbestosis.  In this regard, during the June 2011 VA examination, the Veteran reported no use of oxygen therapy.  On examination there was no indication of cor pulmonale or pulmonary hypertension.  PFT results showed FVC post-bronchodilator at 86 percent predicted.  A DLCO result was not provided; however, the examiner noted that such testing was unnecessary, as the PFT results were sufficient for evaluation of the Veteran's pulmonary status.  38 C.F.R. § 4.96(d)(2).  There are no other pertinent findings dated prior to October 17, 2011.  As such, a compensable rating is not available for this period.  See 38 C.F.R. § 4.31.  To the extent the Veteran's representative argues that a compensable rating was warranted based on Forced Expiratory Volume in one second (FEV-1) to FVC (FEV-1/FVC), the Board emphasizes that asbestosis is rated based on FVC of DLCO (SB) test results under DC 6833.  See Board Hearing Transcript at 2; see also Copeland, supra.

Beginning October 17, 2011, a 60 percent rating, but no higher, is warranted for asbestosis.  Private PFTs on that date revealed results of DLCO at 51 percent predicted, FVC pre-bronchodilator at 76 percent predicted and post-bronchodilator at 74 percent predicted.  See October 2011 private treatment record; see M21-1 Part III.iv.4.D.1.n (noting post-bronchodilator studies required except when using the DLCO score values).  The examiner did not indicate which test result most accurately reflected the Veteran's disability (FVC vs. DLCO); accordingly, the Board will resolve this question in the Veteran's favor and employ the DLCO results, as it allows for a higher rating under DC 6833.  See 38 C.F.R. § 4.96(d)(6).  Thus, a 60 percent rating, and no higher, is warranted from this period.  A higher, 100 percent rating is not warranted, as there are no other FVC or DLCO readings during this period, or any evidence of maximum exercise capacity less than 15 kl/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy.  

Accordingly, for reasons outlined above, a 60 percent rating, and no higher, is warranted from October 17, 2011 to September 24, 2012.  Prior to that date, a compensable rating is not established.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

A compensable rating for asbestosis prior to October 17, 2011 is denied.

A 60 percent rating, and no higher, for asbestosis is granted from October 17, 2011 to September 24, 2012. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


